DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 103(a) rejection of Claim 1 as being unpatentable over Moritani (U.S. Patent No. 4,792,484), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	 Claims 1, 3 – 4, 6 – 9 and 11 — 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Botros et al (U.S. Patent No. 7,932,323 B1).
With regard to Claim 1, Botros et al disclose an adhesive for use as a tie layer in a
multilayer structure (column 4, lines 22 — 28) that is a resin comprising a maleic anhydride —
grafted polyolefin and a Bronsted acid (column 1, lines 50 — 56), therefore a Bronsted acid catalyst. Botros et al do not disclose that the Bronsted acid is anhydrous. However, it would have been obvious for one of ordinary skill in the art to provide for pure Bronsted acid, as Bronsted acid is disclosed. The Bronsted acid would therefore be anhydrous. Botros et al also do not disclose that the Bronsted acid is  monosodium phosphate. However, it would have been obvious for one of ordinary skill in the art to provide for monosodium phosphate, as monosodium phosphate is a Bronsted acid. The Bronsted acid is in the amount of 0.005 wt% to 1 wt% (column 3, lines 50 — 54). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 3 — 4, a polyolefin is also disclosed that is polyethylene (column
1, lines 50 — 56).
With regard to Claim 6 stearic acid is also disclosed (column 3, lines 28 — 32).
With regard to Claim 7, the stearic acid is also a Bronsted acid, and is disclosed in
mixture with the Bronsted acid (column 3, lines 28 — 32), and the mixture is in the amount of
0.005 wt% to 1 wt% (column 3, lines 50 — 54). In the absence of unexpected results, it would
have been obvious for one of ordinary skill in the art to provide for stearic acid, in the claimed
amount, as a mixture with a Bronstead acid is disclosed.
With regard to Claim 8, the density of the grafted polyolefin is 0.932 g/cm3 to 0.965
g/cm3 (column 2, lines 64 — 67) and the amount of maleic anhydride is 1 wt% to 2.5 wt%
(column 3, lines 1 — 6).
With regard to Claim 9, a multilayer structure comprising the adhesive between a layer of
polyolefin and a layer of ethylene vinyl alcohol is disclosed (column 4, lines 28 — 39). Contact
with a bottom surface of the polyolefin layer and the top surface of the ethylene vinyl alcohol
layer is therefore disclosed. In the absence of unexpected results, it would have been obvious for
one of ordinary skill in the art to provide for Bronsted acid, in the claimed amount, as a
mixture with stearic acid is disclosed.
With regard to Claims 11 — 12, a laminate is therefore disclosed, and a package is also
disclosed, as a container is disclosed (column 4, lines 22 — 26).
With regard to Claim 13, a structural panel is not explicitly disclosed. However, Botros et
al disclose automotive parts (column 4, lines 22 — 26). It would have been obvious for one of
ordinary skill in the art to provide for a structural panel, as automotive parts are disclosed.

ANSWERS TO APPLICANT’S ARGUMENTS
4.	Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claim 1 as being unpatentable over Moritani (U.S. Patent No. 4,792,484), of record in the previous Action, have been considered and have been found to be persuasive. The rejection is therefore withdrawn.
However, Applicant argues, on page 6 of the remarks dated April 5, 2022 that the examples of Bronsted acids listed by Botros et al include phosphoric acid but do not suggest monosodium phosphate. This is not persuasive because Botros et al is not limited to the examples, and  additionally no Bronsted acid is excluded.



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782